      Case 7:19-cv-00288 Document 105 Filed on 12/30/19 in TXSD Page 1 of 2
                                                                                                     United States District Court
                                                                                                       Southern District of Texas

                                                                                                          ENTERED
                                                                                                       December 30, 2019
                                UNITED STATES DISTRICT COURT
                                                                                                       David J. Bradley, Clerk
                                 SOUTHERN DISTRICT OF TEXAS
                                     MCALLEN DIVISION

ORLANDA DEL CARMEN PENA                                   §
ARITA, et al,                                             §
                                                          §
           Plaintiffs,                                    §
VS.                                                       § CIVIL ACTION NO. 7:19-CV-288
                                                          §
UNITED STATES OF AMERICA, et al,                          §
                                                          §
           Defendants.                                    §

                                                     ORDER

         The Court now considers the “Unopposed Motion to Extend Time to Respond to

Defendant United States of America’s Motion to Dismiss”1 filed by Orlanda del Carmen Peña

Arita, individually; as next friend of D.M.A. and C.M.A.; and as representative of the Estate of

Marco Antonio Muñoz (“Plaintiff”). Therein, Plaintiff requests the Court extend the January 3,

2020 deadline to respond to the United States of America’s (“United States”) pending motion to

dismiss “by one week, to January 10, 2020 . . . to ensure that Plaintiff’s counsel are able to

confer regarding the response.”2 Plaintiff notes “neither the court nor any other defendant to this

suit will experience a delay . . . and the extension of time to respond to this Motion to Dismiss

has no effect on the deadline for the remaining defendants to answer.”3 The United States is

unopposed.

         Under these circumstances, Plaintiff need only satisfy the relatively-forgiving standard of

good cause.4 The Court finds Plaintiff provides good cause for an extension by proffering a basis

sufficiently justified for an extension, particularly in light of the United States’ lack of

1
  Dkt. No. 104.
2
  Id. at pp. 1–2, ¶¶ 3–4, 6. The United States filed its motion to dismiss on December 13, 2019. Dkt. No. 99.
3
  Dkt. No. 104 p. 2, ¶¶ 7–8.
4
  See Fed. R. Civ. P. 6(b). Because the instant motion was filed on December 27, 2019, the motion is timely filed. Id.

1/2
        Case 7:19-cv-00288 Document 105 Filed on 12/30/19 in TXSD Page 2 of 2



opposition. Moreover, the seven-day extension does not disturb any existing settings or

deadlines. Accordingly, the Court finds the requested extension and proposed deadline

appropriate.

           Thus, the Court GRANTS Plaintiff’s motion5 and EXTENDS Plaintiff’s deadline to

respond to the United States’ pending motion to dismiss from January 3, 2020 to January 10,

2020.

           IT IS SO ORDERED.

           DONE at McAllen, Texas, this 30th day of December, 2019.


                                                   ___________________________________
                                                              Micaela Alvarez
                                                         United States District Judge




5
    Dkt. No. 104.

2/2
